Citation Nr: 0700833	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than April [redacted], 2003, 
for the grant of service connection for the cause of death.  



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1946 to March 1948 and September 1952 to 
April 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received by the Board in July 2006, the appellant 
requested that she be represented at a hearing before the 
Board by both an AMVET representative, as well as her 
daughter.  A hearing was scheduled originally in September 
2006, but was postponed until October 2006.  In the meantime, 
the AMVET national office declined to represent the appellant 
at the hearing because there was not a VA Form 21-22 of 
record.  The appellant failed to report to the hearing.  

In a letter issued in November 2006, the Board requested that 
the appellant clarify her wishes regarding representation.  
The Board also offered her another chance to appear at a 
hearing.  In a statement received in December 2006, the 
appellant acknowledged that she would select a 
representative.  She also requested a hearing before a 
Veterans Law Judge at the RO.  



The case is, therefore, REMANDED to the RO for the following 
action(s):

1.  If the RO has received a completed 
and acknowledged Power of Attorney form, 
no further action on this matter need be 
taken.  If no such form exists, the RO 
should again provide information 
concerning the selection of a 
representative, and assist in completing 
appropriate forms as needed.

2.  Thereafter, the RO should schedule 
the appellant for a hearing before a 
Veterans Law Judge at the RO.  Appellant 
and her representative should be notified 
of the time and date of the hearing in 
accordance with applicable procedures.  
If she decides not to have the hearing, 
the request should be withdrawn in 
writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



